Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 8, 1972, disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment without good cause. The factual situation is similar to that present in Matter of Hiken (Levine) (40 A D 2d 926). In TLiken, it appeared that, “In response to the Industrial Commissioner’s inquiry on the form ‘Request for Wage and Separation Information ’ ” as to the reason for claimant’s separation, the Federal agency replied: “ Resignation — RIF situation — Involuntary Separation ”. Accordingly, we reversed inasmuch as the determination of the Federal agency as to the reason for appellant’s separation from employment is binding upon the board (U. S. Code, tit. 5, § 8506; Matter of Schifferle [Catherwood], 33 A D 2d 847). Remittal to the board is necessary in the instant ease since the record herein is devoid of any reference to the determination of the Federal agency as to the cause of appellant’s separation from employment. Further development of the record with proper findings is therefore required. Decision reversed, and matter remitted for further proceedings! not inconsistent herewith, without costs. Staley, Jr., J. P., Greenblott, Sweeney, Simons and Kane, JJ., concur.